                 Case 19-12122-KG             Doc 466     Filed 11/21/19        Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:                                                        )   Chapter 11
                                                               )
 FOREVER 21, INC., et al.,                                     )   Case No. 19-12122 (KG)
                                                               )
                                   Debtors.                    )   (Jointly Administered)

                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Michael P. Esser of Kirkland & Ellis LLP to represent the debtors and debtors in possession in the
above-captioned cases and any related adversary proceedings.

Dated: November 21, 2019                           /s/ Laura Davis Jones
                                                   Laura Davis Jones (DE Bar No. 2436)
                                                   Pachulski Stang Ziehl & Jones LLP
                                                   919 North Market Street, 17th Floor
                                                   P.O. Box 8705
                                                   Wilmington, Delaware 19899-8705 (Courier 19801)
                                                   Telephone: (302) 652-4100
                                                   Email: ljones@pszjlaw.com

                                                   Counsel to the Debtors and Debtors in Possession
               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing, and in good standing as a member of the Bar of the State of California and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing
Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for the District Court.

                                                   /s/ Michael P. Esser
                                                   Michael P. Esser
                                                   Kirkland & Ellis LLP
                                                   555 California Street
                                                   San Francisco, California 94104
                                                   Telephone: (415) 439-1400
                                                   Facsimile: (415) 439-1500
                                                   Email: michael.esser@kirkland.com

                                     ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
